Citation Nr: 9910921	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  94-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip.

2.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1985 
until November 1991.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  

In September 1993, the RO denied entitlement to service 
connection for residuals of a left-hand injury, tinnitus, and 
arthritis of the right hip.  The veteran filed a notice of 
disagreement in November 1993, and a statement of the case 
was issued in January 1994.  In May 1994, the veteran 
submitted his substantive appeal.  In an April 1997 decision, 
the Board granted the claim of service connection for 
tinnitus, denied the claim of service connection for left 
hand injury, and remanded the issue of service connection for 
a right hip disability.  The requested development has been 
completed, and the case has been returned to the Board for 
review.  

An October 1996 rating decision denied an increased rating 
for PTSD.  A notice of disagreement was received in November 
1996 and a statement of the case was issued in February 1997.  
A timely substantive appeal was filed in March 1997. 


REMAND

Service Connection for a Right Hip Disability

In the April 1997 remand, the Board requested that an 
examination be conducted.  The Board pointed out that it was 
unclear whether the veteran's right hip disability increased 
during service, and if so, whether such increase was due to 
natural progression.  A VA examination was conducted in 
February 1998 pursuant to the Board's remand.  At that time, 
the examiner reported an impression of chronic hip pain, and 
opined that the condition predated the veteran's service.  
The examiner further noted that the increased activity 
demanded during service probably accelerated degenerative 
changes in the right hip.  However, the x-rays were negative 
for arthritis.  An April 1998 note in the file indicates that 
the examiner was asked for further comment regarding 
aggravation of the pre-existing right hip disorder.  In an 
April 1998 addendum to the report, the examiner recited the 
findings from the x-ray report with regard to arthritis, but 
did not offer an opinion as to whether the chronic right hip 
pain diagnosed on examination was aggravated during service.  

The medical opinions offered with regard to this matter are 
essential to the final disposition of this claim.  The Board 
points out that questions involving the presence of disease 
involve diagnostic skills and are within the realm of medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence now shows that the veteran does not have right hip 
arthritis, but it still does not show whether the right hip 
disability increased during service beyond the degree 
expected from natural progress.  Therefore, the requested 
opinions noted in the Board's remand and the April 1998 
notation in the file should be provided.  

Increased Evaluation for Service-Connected PTSD

Service connection is currently in effect for PTSD, and a 50 
percent evaluation is assigned under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  Since the 
initiation of the claim for an increased evaluation, 
amendments were made to the rating criteria used to evaluate 
psychiatric disabilities.  The amendments took effect in 
early November 1996.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board acknowledges that the 
February 1997 statement of the case addressed the new and old 
rating criteria.  Therefore, the veteran has been informed of 
the new criteria and their application.  

Although the veteran has been informed of the application of 
the old and new rating criteria, the most recent VA 
examination for PTSD was conducted in September 1996.  Since 
the examination was conducted prior to the date the new 
rating criteria took effect, the findings are not stated in 
terms conforming to that criteria.  Also, the report does not 
reflect a thorough examination of the nature and severity of 
the disability.  In developing the case, it is essential to 
obtain medical findings that are stated in terms conforming 
to the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  A thorough and contemporaneous 
psychiatric examination should include the examiner's access 
to the veteran's medical history, in order to assess to all 
applicable rating criteria, thereby enabling the examiner to 
describe the veteran's symptoms in terms consistent with the 
rating criteria. 

The September 1996 examination report contains a reference to 
treatment the veteran receives three times a month.  However, 
actual treatment records are not associated with the claims 
folder.  Therefore, any current VA and private treatment 
records related to the veteran's service-connected 
psychiatric disability should be secured and associated with 
the claims folder.  Private treatment records should be 
secured upon the appropriate release.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following development:


1.  If possible, the VA physician who 
examined the veteran in February 1998 
should be requested to render an opinion, 
with supporting rationale, as to whether 
it is at least as likely as not that the 
veteran's right hip disability increased 
during service, and if so, whether that 
increase was clearly and unmistakably the 
result of the natural progress of the 
condition.  The claims folder should be 
made available to the examiner for 
review, and the examiner should 
acknowledge such review in the report.

2.  If the February 1998 VA examiner is 
not available to offer such an opinion, 
then the veteran should be afforded 
another VA examination.  The examiner 
should be requested to render an opinion, 
with supporting rationale, as to whether 
it is at least as likely as not that the 
veteran's right hip disability increased 
during service, and if so, whether that 
increase was clearly and unmistakably the 
result of the natural progress of the 
condition.  The claims folder should be 
made available to the examiner for 
review, and the examiner should 
acknowledge such review in the report.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD.  
Specifically, the RO should secure 
records of treatment the veteran receives 
three times a month as referenced in the 
September 1996 VA examination report.  
Non-VA treatment records should be 
secured upon the appropriate release.  
Once obtained, the RO should associate 
the records with the claims folder.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature, extent and manifestations 
of his service-connected PTSD.  The 
examiner should state the findings in 
terms consistent with the new rating 
criteria.  The claims folder should be 
made available to the examiner for 
review, and the examiner should 
acknowledge such review in the report.

5.  The RO should adjudicate the 
veteran's claims of entitlement to 
service connection for a right hip 
disability, and an increased rating for 
service-connected PTSD.  If the 
determinations are adverse to the 
veteran, he should be provided a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion 
of the applicable laws and regulations, 
and the reasons for the decisions.  The 
veteran and his representative should be 
afforded the applicable time to respond.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


